 Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 1 of 29 Page ID
                                   #:2596


 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 312209)
     LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 South Broadway
     Los Angeles, CA 90003
 4   Telephone: (213) 640-3983
     Email: smyers@lafla.org
 5          mandrews@lafla.org
            aeflores@lafla.org
 6
 7   Attorneys for Gladys Zepeda, Miriam Zamora,
     Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 8   Marquis Ashley, and Ktown for All
 9   Additional Attorneys on Next Page
10                        UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12   JANET GARCIA, et al.,                ) CASE NO. 2:19-cv-06182-DSF-PLA
                                          )
13               Plaintiffs,              )
                                          ) DECLARATION OF ADRIAN
14         v.                             ) RISKIN
                                          )
15   CITY OF LOS ANGELES, a               )
     municipal entity,                    )
16                                        )
                 Defendants.              )
17                                        )
                                          )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22
23
24
25
26
27
28

                         DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 2 of 29 Page ID
                                   #:2597


 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
     SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
     Telephone: (310) 396-0731
 5   Email: csweetser@sshhzlaw.com
             kharootun@sshhzlaw.com
 6           jwashington@sshhzlaw.com
 7
     Attorneys for Plaintiffs
 8
     Benjamin Allan Herbert (SBN 277356)
 9   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
10   555 South Flower Street
     Los Angeles, CA 90071
11   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
12          william.smith@kirkland.com
13   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
14   2049 Century Park East
15   Los Angeles, CA 90067
     Telephone: (310) 552-4200
16   Email: michael.onufer@kirkland.com
17   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, and Ali El-Bey
18
19
20
21
22
23
24
25
26
27
28


                           DECLARATION OF ADRIAN RISKIN
 Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 3 of 29 Page ID
                                   #:2598


 1                          DECLARATION OF ADRIAN RISKIN
 2
                  1.     My name is Adrian Riskin. I have personal knowledge of the
 3
     facts contained in this declaration, and if called to testify, I could and would testify
 4
     competently as to the truth of the facts in this declaration.
 5
                  2.     In 2016 I began requesting that the City of Los Angeles release
 6
     information about homeless encampment clean ups, now called CARE and CARE+,
 7
     pursuant to its obligations under the California Public Records Act. I requested that
 8
     this information be freely posted, or emailed, but the Bureau of Sanitation refused.
 9
                  3.     After numerous back and forth discussions with LA Sanitation
10   over the course of three years, in March 2019, LA Sanitation began using the City’s
11   public records portal to transfer CARE and CARE+ schedules to me. The portal
12   generates an emailed alert that the notices have been uploaded to the portal.
13                4.      Every weekday, I expect to receive notification that Sanitation has
14   uploaded the schedule of CARE and CARE+ clean-ups for the day to the portal and to
15   be able to download the schedules from the portal. I receive notification at my
16   personal email address.
17                5.     Generally, I receive the email about the notices before 9:00 a.m.
18   Only rarely do I receive the notices after 10:00 a.m. In July 2020, I received the
19   notices by 10:00 a.m. on all but two weekdays in July 2020.

20                6.     Once I receive the email alert, I email the schedule to members of
     the community, including members of the press, attorneys, homeless outreach
21
     workers, and others who have requested I send them the notices.
22
                  7.     I am in the habit of checking my emails on my phone every time I
23
     receive a notification of new email. I am usually on alert until I receive that day’s
24
     clean-up notice because community members are relying on me for schedule
25
     information. I usually stop whatever I am doing once I receive the emails from LA
26
     Sanitation and email out the CARE and CARE+ Confirmation Sheets immediately.
27
28


                            DECLARATION OF ADRIAN RISKIN
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 4 of 29 Page ID
                                  #:2599
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 5 of 29 Page ID
                                  #:2600




                       EXHIBIT A
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 6 of 29 Page ID
                                  #:2601
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 7 of 29 Page ID
                                  #:2602
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 8 of 29 Page ID
                                  #:2603
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 9 of 29 Page ID
                                  #:2604




                       EXHIBIT B
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 10 of 29 Page ID
                                   #:2605
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 11 of 29 Page ID
                                   #:2606
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 12 of 29 Page ID
                                   #:2607
       Case 7/31
CARE/CARE+  2:19-cv-06182-DSF-PLA
                 | Fastmail                  Document 82-21 https://www.fastmail.com/mail/Sent/T540a6f64a9...
                                                            Filed 08/18/20 Page 13 of 29 Page ID
                                                     #:2608


         CARE/CARE+ 7/31
         From:       adrian@123mail.org
         To:
         Bcc:                                                                                            ,
                                                                                                     ,
                                                                                                                                             ,
                                                                                 ,
                                                                                                                     ,
                                                                                                 ,
                                                                                                     ,
                                                                                                                         ,
                                                                                                                                         ,
                                                                                                                 ,
                                                                                                                                                 ,
                                                                                             ,
                                                              ,
                                                                             ,
                                                                                                                                             ,
                                                                                                                 ,
                                                                                                                                                             ,
                                                                                                                                                     ,
                                                                                                             ,
                                                                  ,
                                                                         ,
                                                                                                                             ,
                                                                                                                                                         ,
                                                                                             ,
                                                                                     ,
                                                                                                                                     ,
                                                                                                                                 ,
                                                                                                         ,

         Subject:    CARE/CARE+ 7/31
         Date:       Friday, July 31, 2020 2:10 PM
         Size:       5.4 MB


         They just sent this two minutes ago because they just don't care and why should they?


         Care Program Conﬁrmation Sheet 7.31.pdf 3.5 MB

         Care+ Program Conﬁrmation Sheet 7.31.pdf 460 KB




1 of 1                                                                                                                                   8/14/20, 10:02 AM
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 14 of 29 Page ID
                                   #:2609




                       EXHIBIT C
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 15 of 29 Page ID
                                   #:2610
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 16 of 29 Page ID
                                   #:2611
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 17 of 29 Page ID
                                   #:2612
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 18 of 29 Page ID
                                   #:2613




                       EXHIBIT D
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 19 of 29 Page ID
                                   #:2614
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 20 of 29 Page ID
                                   #:2615
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 21 of 29 Page ID
                                   #:2616
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 22 of 29 Page ID
                                   #:2617




                        EXHIBIT E
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 23 of 29 Page ID
                                   #:2618
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 24 of 29 Page ID
                                   #:2619
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 25 of 29 Page ID
                                   #:2620
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 26 of 29 Page ID
                                   #:2621




                        EXHIBIT F
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 27 of 29 Page ID
                                   #:2622
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 28 of 29 Page ID
                                   #:2623
Case 2:19-cv-06182-DSF-PLA Document 82-21 Filed 08/18/20 Page 29 of 29 Page ID
                                   #:2624
